Title: To George Washington from Edmund Randolph, 9 January 1795
From: Randolph, Edmund
To: Washington, George


        
          Philadelphia January 9. 1795.
        
        E. Randolph has the honor of sending to the President the Virginia Act concerning the shares, in page 12. of the session of

October 1785. There does not appear to be the smallest obstacle from the words of the act, to the giving of the Potowmac shares to the fœderal City. The President will therefore be pleased to say at the foot of the letter to the governor of Virginia, what he intends to do with the James River Shares; and the letter can then be completed.
      